UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                          No. 99-4396
ERIC PEARSON LEE, a/k/a Eric
Ingram,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Durham.
James A. Beaty, Jr., District Judge.
(CR-98-282)

Submitted: December 14, 1999

Decided: January 6, 2000

Before WIDENER, TRAXLER, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

James D. Williams, Jr., Durham, North Carolina, for Appellant. Wal-
ter C. Holton, Jr., United States Attorney, Angela H. Miller, Assistant
United States Attorney, Kirsten Lee Dunton, Third-Year Law Stu-
dent, Greensboro, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Eric Pearson Lee pled guilty to distributing 69.9 grams of cocaine
base (crack), see 21 U.S.C. § 841(a) (1994), and was sentenced to the
mandatory minimum term of 240 months imprisonment. He appeals
his sentence, arguing that the district court erred (1) in permitting the
government to amend its first information filed under 21 U.S.C. § 851
(1994), and (2) in finding that he was not eligible for a sentence
within the guideline range under the safety valve provision, see U.S.
Sentencing Guidelines Manual § 5C1.2 (1998). He also raises an
equal protection challenge to the statutory penalties for crack and
cocaine offenses. We affirm.

Before Lee entered his guilty plea, the government filed an infor-
mation pursuant to 21 U.S.C. § 851, informing Lee that it would seek
an enhanced sentence under § 841(b)(1)(A) based on his prior New
York felony drug conviction. The information stated that Lee had
been convicted on May 5, 1993, of a violation of New York Statute
PL 220.16, a Class B felony, under Criminal Docket Number 1990-89
in the Superior Court of Kings County, New York. At the guilty plea
hearing in November 1998, Lee maintained that the information was
incorrect. Before sentencing, the government filed an amended infor-
mation alleging a conviction in the same court with the same docket
number, but stating that Lee had been convicted on September 11,
1989, to a violation of New York Statute PL 220.09, a Class C felony,
for which he was sentenced on October 16, 1989.

Lee did not file a response to either information. See 21 U.S.C.
§ 851(c)(1) (defendant who denies allegation of prior conviction shall
file written response to § 851 information). However, at the first sen-
tencing hearing in March 1999, Lee objected to enhancement for the
offense listed in the amended information, claiming that he had not
been given proper notice of it. The government maintained that the

                     2
same offense was described in both the original and the amended
information, and that the amended information merely corrected cleri-
cal errors obtained from a computer printout. The district court
decided that Lee had received adequate notice of the prior conviction,
that the changes in the amended information were clerical corrections
which were permissible under § 851(a)(1), and that the offense was
a felony because Lee was exposed to a statutory maximum sentence
of fifteen years, even though he received a suspended sentence of
thirty days with five years probation.

Upon Lee's request that he be sentenced within the guideline range
under the safety valve provisions of USSG § 5C1.2 and 18 U.S.C.A.
§ 3553(f) (West Supp. 1999), the district court continued sentencing
to permit the government to determine whether Lee had truthfully
provided all information concerning the offense. See USSG
§ 5C1.2(5). When sentencing resumed the following month, the pro-
bation officer had obtained more information from New York about
Lee's 1989 arrest for robbery, which had previously been listed in the
presentence report under "Other Arrests." The probation officer
learned that Lee had pled guilty to attempted second degree robbery
and had been sentenced to five years probation. The revised presen-
tence report included one additional criminal history point for this
sentence, which made Lee ineligible for a sentence under the safety
valve provision. See USSG § 5C1.2(1). Although Lee maintained that
revision of the presentence report should not be permitted because the
district court had already made its findings concerning the offense
level and criminal history category, defense counsel stated that he had
had enough time to address the new criminal history issue and did not
ask for a continuance. The district court adopted the recommended
findings in the presentence report and sentenced Lee to 240 months
imprisonment, the mandatory minimum sentence.

Lee contends on appeal that the district court erred in allowing the
government to amend the original § 851 information. Section 851
provides that an enhanced sentence based on a prior conviction may
not be imposed unless the government has filed and served on the
defendant, before his trial or guilty plea, an information "stating in
writing the previous conviction to be relied upon." 21 U.S.C.
§ 851(a)(1). Clerical errors in the information may be corrected
before sentencing. Id. The purpose of the requirement is to provide

                    3
the defendant with "reasonable notice of the government's intent to
rely on a particular conviction and a meaningful opportunity to be
heard." United States v. Gonzalez-Lerma, 14 F.3d 1479, 1485 (10th
Cir. 1994) (citing United States v. Belanger, 970 F.2d 416, 418-19
(7th Cir. 1992)).

Lee first argues that the government failed to prove beyond a rea-
sonable doubt that his 1989 New York drug conviction was a felony
for federal sentencing purposes. The term "felony drug offense" is
defined in 21 U.S.C.A. § 802(44) (West 1999) as "an offense that is
punishable by imprisonment for more than one year under any law of
the United States or of a State or foreign country that prohibits or
restricts conduct relating to narcotic drugs, marijuana, or depressant
or stimulant substances." Lee's offense was classified as a felony
under New York law, and his conviction exposed him to a possible
maximum sentence of fifteen years. However, the state judge sen-
tenced Lee to thirty days imprisonment and five years probation under
a provision which permitted a definite sentence of less than one year
of imprisonment due "to the nature and circumstances of the crime
and to the history and character of the defendant." N.Y. Penal Law
§ 70.00(4). Lee thus contends that the potential penalty for his partic-
ular offense did not exceed one year.

We resolved a similar question in United States v. Jones, ___ F.3d
___, 1999 WL 1020528 (4th Cir. Nov. 10, 1999), holding in that case
that the offense statutory maximum sentence, not the individual sen-
tence applicable to the defendant, determined whether a prior offense
was punishable by a term exceeding one year. See Jones, 1999 WL
1020528, at *2. Under Jones, the district court in this case properly
looked to the fifteen-year offense statutory maximum and determined
that Lee's 1989 offense was a felony.

Next, Lee claims that the government failed to provide adequate
notice of the conviction it intended to rely on to enhance his sentence
because the changes in the amended information were more than cler-
ical. We are unconvinced. The original information correctly identi-
fied the court and the docket number of Lee's prior conviction, which
left no doubt about which conviction the government intended to rely
upon for the enhancement, despite the incorrect date and statute sub-
section. See United States v. King, 127 F.3d 483, 489 (6th Cir. 1997)

                    4
(incorrect date was clerical error), and United States v. Campbell, 980
F.2d 245, 251 (4th Cir. 1992) (incorrect citation of statute subsection
was clerical mistake). Because we find that the errors in the original
information were clerical, not substantive, the amended information
was also timely.

We find no merit in Lee's claim that the district court erred in per-
mitting the probation officer to submit a revised presentence report
awarding him an additional criminal history point after the court had
made findings at the March 1999 sentencing hearing. Although Lee
suggests that there was a violation of 18 U.S.C.§ 3552(d) (1994),
which requires disclosure of the presentence report at least ten days
prior to sentencing, no violation of the statute occurred because the
presentence report was first disclosed in February 1999, more than a
month before the March sentencing hearing. Moreover, Rule
32(b)(6)(B) permits the probation officer to conduct further investiga-
tion and revise the presentence report "as appropriate." Consequently,
the district court did not err in permitting the probation officer to
revise the presentence report before the final sentencing hearing or in
considering the newly-discovered sentence to deny Lee the safety
valve reduction.

Finally, Lee argues that the statutory sentencing scheme for crack
and cocaine offenses violates the Equal Protection Clause. Because he
did raise this issue in the district court, the plain error standard of
review applies. See United States v. Olano, 507 U.S. 725, 732-35
(1993). Lee contends, first, that two people with similar criminal his-
tories cannot be sentenced differently because one distributed crack
and the other distributed the same amount of cocaine powder. Second,
he maintains that the adverse impact of the crack sentencing scheme
on black defendants violates equal protection. This court has more
than once rejected equal protection challenges to the penalty structure
for crack and cocaine offenses. See United States v. Burgos, 94 F.3d
849, 876-77 (4th Cir. 1996) (citing cases). Therefore, the district court
did not plainly err in failing to find a violation of equal protection.

We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    5